DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on May 10, 2021, and has been considered in this Office Action.
Status of the Application
Claims 6, 8, 9, 18, and 19 are cancelled.
Claims 1, 2, 12, 13, and 20 have been newly amended.
Claims 3-5, 7, 10, 11, and 14-17 are in their original or a previous presentation.
Claims 1-5, 7, 10-17, and 20 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
Claims 1-5, 7, 10-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-5, 7, and 10-11), and machine (claims 12-17, and 20), which recite steps of acquiring one or more initial vital signs 
These steps of establishing a patient monitoring queue, acquiring updated vital signs from a patient selected from the patient monitoring queue, detecting deterioration of the selected patient, and providing an alert regarding the deterioration of the patient, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims are directed to collecting and organizing data into a prioritized list of patients.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processors amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquiring one or more initial vital signs from each of a plurality of patients and acquiring one or more updated vital signs amounts to mere data gathering, recitation of the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms and defining the updated vital signs as one or more of blood pressure, pulse, glucose level, SO2, photoplethysmogram, respiration rate, temperature, skin color, posture, or sweat levels amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as: claims 2, 4, 5, 13, 14, and 16, reciting particular aspects of how the patient monitoring queue may be prioritized; claims 3, 7, 15, and 17, reciting particular aspects of how data may be collected and output; and claims 10 and 11, reciting particular aspects of the physical aspects of the invention are methods of organizing human activity). 
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuilkin (US 2004/254472 A1).
Regarding claims 1, 12, and 20, McQuilkin teaches
one or more processors; 
McQuilkin teaches using a processor ([0106]).
one or more vital sign acquisition cameras operably coupled with the one or more processors; 
McQuilkin teaches the software may be executed by a processor onboard a camera system ([0106]).
and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to:
McQuilkin teaches the imaging software may be executed on the camera (the camera performs the functions of a memory storing instructions that can be executed by processors onboard the camera; [0106]).
Acquire one or more initial vital signs from each of a plurality of patients
McQuilken teaches using thermal measurements to screen a mass of people at public places (equivalent to acquiring multiple initial vital signs from a plurality of patients; [0010])
Establish, by one or more processors, a patient monitoring queue that includes the plurality of patients, the plurality of patients being located in an area that can be captured by one or more vital sign acquisition cameras
McQuilkin teaches processors ([0106]) used to conduct mass screening at crowded areas (such as the mass of people in the public places in [0010]) in order to identify contagious diseases ([0110]) using vital signs such as body temperature ([0051]) captured by thermal imaging devices (equivalent to vital sign acquisition cameras; [0039] and Fig. 1)
Unobtrusively acquire, by one or more of the vital sign acquisition cameras, one or more updated vital signs from a given patient selected from the patient monitoring queue
McQuilkin teaches unobtrusively acquiring skin temperature using a thermal imaging device ([0057]) from an individual patient ([0014])
Detect, by the one or more of the processors, based on a comparison of the one or more updated vital signs unobtrusively acquired by the one or more vital sign acquisition cameras from the given patient and the previously acquired initial vital signs from the given patient, deterioration of the given patient; and
McQuilkin teaches using changes in core body temperature (equivalent to using an updated vital sign and prior vital signs; [0021], see also [0011] for detecting changes in body temperature) to detect early onset of SARS (equivalent to a deterioration of the patient; [0108]).
Provide, by the one or more of the processors, output alerting medical personnel of the deterioration of the given patient
McQuilkin teaches if an elevated body temperature is detected, then the patient is checked by medical personnel for more detailed diagnostics (equivalent to alerting the medical personnel of the deterioration of the patient; [0108]).
Wherein the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms
McQuilken teaches using image processing algorithms to acquire the temperature of anatomical features (equivalent to a vital sign; [0055])
Wherein the one or more updated vital signs comprise one or more of blood pressure, pulse, glucose level, SO2, photoplethysmogram, respiration rate, temperature, skin color, blood pressure, posture, or sweat levels
McQuilken teaches the captured vital signs can include body and skin temperatures ([0056])
Regarding claims 7 and 17, McQuilkin teaches the limitations of claims 1 and 12.  McQuilkin further teaches
identifying, by one or more of the processors, the given patient among the plurality of patients in the area based on a reference image depicting the given patient.
McQuilkin teaches identifying specific people among a group of people ([0010] and [0110]) using facial landmarks ([0083]) from specific areas of a whole image (equivalent to using a reference image depicting the given patient; [0051]).
Regarding claim 15, McQuilkin teaches the limitations of claim 12.  McQuilkin further teaches
the output comprises one or both of a reference image of the given patient and a location of the given patient in the area.
McQuilkin teaches identifying facial landmarks ([0083]) from specific areas of a whole image (equivalent to using a reference image depicting the given patient; [0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 2004/254472 A1).
Regarding claim 10, McQuilkin teaches the limitations of claim 1.  McQuilkin does not explicitly teach
the area comprises a medical waiting room.
However, McQuilkin does teach the system and scan any crowded areas such as airports, crowded malls, or places of business.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin in a medical waiting room with the motivation to minimize close contact with potentially contagious patients, as recognized by McQuilkin in [0014].
Claims 2, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 2004/254472 A1) in view of Nakata et al. (US 2014/0194793 A1).
Regarding claims 2 and 13, McQuilkin teaches the limitations of claims 1 and 12.  McQuilkin does not teach, but Nakata teaches
further comprising receiving, by one or more of the processors, a patient acuity measure associated with each patient of the plurality of patients in the area, 
Nakata teaches detect the severity of an apneic or hypopneic event by measuring the blood oxygenation of the patient ([0176]), for each patient in environments where there are multiple patients ([0009]).
wherein the patient acuity measure associated with each patient is based on the one or more initial vital signs acquired from the patient, 
Nakata teaches the apneic/hypopneic severity measure is based on the patient’s blood oxygen levels ([0176])
and wherein the patient monitoring queue is ranked based at least in part on the patient acuity measures.
Nakata teaches vital signs collected from the patient are used to monitor the patient’s apnea severity (equivalent to an acuity measure) in order to perform triage among multiple patients (equivalent to ranking patients based on acuity measures; [0009])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin to perform the triage functions of Nakata with the motivation to improve patient treatments, as recognized by Nakata in [0167].
Regarding claim 3, McQuilkin and Nakata teach the limitations of claim 2.  Nakata further teaches
the one or more initial vital signs acquired from each patient are acquired with medical equipment that is different than the one or more vital sign acquisition cameras.
 Nakata teaches using a radar-based sensor to acquire the patient’s vital signs ([0009]), which is different than the thermal image sensor of McQuilkin.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have use the system of McQuilkin and Nakata to capture data using the medical .
Claims 4, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 2004/254472 A1) in view of Nakata et al. (US 2014/0194793 A1), in further view of Stump et al. (US 2016/0029980 A1).
Regarding claim 4¸ McQuilkin and Nakata teach the limitations of claim 2.  McQuilkin and Nakata do not teach, but Stump teaches
the given patient is selected from the patient monitoring queue based on a position of the given patient in the patient monitoring queue.
 Stump teaches a triage prioritization order (thus the patient is chosen based on being at the top of triage priority list; [0036]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin and Nakata to perform the selection of Stump with the motivation to maximize the amount of lives saved, as recognized by Stump in [0036].
Regarding claims 5 and 16¸ McQuilkin and Nakata teach the limitations of claims 4 and 13.  McQuilkin and Nakata do not teach, but Stump teaches
altering, by one or more of the processors, a position of the given patient in the patient monitoring queue based at least in part on an updated patient acuity measure determined in response to the output alerting medical personnel of the deterioration of the patient.
Stump teaches the triage prioritization order is developed in real-time using real-time severity scores (thus the position of a given patient is altered based on real-time severity scores, equivalent to acuity scores; [0038]), which are generated in in real-
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of McQuilkin and Nakata to perform the triage of Stump with the motivation to maximize the amount of lives saved, as recognized by Stump in [0036].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 2004/254472 A1) in view of Tran (US 2008/0001735 A1).
Regarding claim 11, McQuilkin teaches the limitations of claim 1.  McQuilkin does not teach, but Tran teaches
the one or more vital sign acquisition cameras includes a pan-tilt-zoom ("PTZ") camera.
Tran teaches cameras in a healthcare environment having pan, tilt, and zoom functions ([0165]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have modified the cameras of McQuilkin to perform the pan, tilt, and zoom functions of Tran with the motivation to capture adverse events sooner, as recognized by Tran in [0014].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McQuilkin (US 2004/254472 A1) in view of Stump et al. (US 2016/0029980 A1).
Regarding claim 14¸ McQuilkin teaches the limitations of claim 12.  McQuilkin does not teach, but Stump teaches
the given patient is selected from the patient monitoring queue based on a position of the given patient in the patient monitoring queue.
 Stump teaches a triage prioritization order (thus the patient is chosen based on being at the top of triage priority list; [0036]).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed 05/20/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered, but are not persuasive.
Regarding 101, Applicant argues that the claims were improperly rejected because the Examiner has allegedly failed to identify a judicially recognized abstract idea that the claims recite (Remarks, p. 7).  Examiner respectfully disagrees.  Collecting and organizing data into a prioritized list of patients (i.e. performing triage on a group of patients) is a method of organizing human activity because it is the same interaction that a medical professional would have with his or her patients (i.e. it is the management of interactions between people).  Under Step 2A, Prong 1, the claims as explained above recite methods of organizing human activity.
Regarding Step 2A, Prong 2, Applicant asserts that recitation of “unobtrusively acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs and the one or more vital signs cameras acquire the one or more updated vital signs by applying image detection algorithms” amounts to a particular machine or manufacture that is integral to the claim.  Examiner respectfully disagrees.  The alleged particular machine is recited at such a high level of generality that it appears to contribute only insignificantly to the execution of the claimed method.  The use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more (see MPEP 2106.05(b)(III)).
Alice/Mayo test.  As such, the rejections are proper under 35 U.S.C. 101.
For at least the foregoing reasons, claims 1-5, 7, 10-17, and 20 remain rejected under 101.
Regarding 102, the rejections have been updated to specifically address the amended claim language.
Regarding the McQuilken reference (Remarks, p. 11), Applicant argues that the reference does not teach “unobtrusively acquiring, by one or more of the vital sign acquisition cameras, one or more updated vital signs from a given patient selected from the patient monitoring queue” because McQuilken allegedly cannot make an assessment of deterioration based on a comparison of updated vital signs and initial vital signs.  Examiner disagrees.  On the contrary, McQuilken teaches using changes in core body temperature ([0021]) to detect the onset of various conditions, such as SARS ([0108]) or heat stroke (characterized by a dangerous rise in core body temperature; [0004]).  Under the broadest reasonable interpretation, McQuilken teaches the ability to detect a change in temperature, i.e., McQuilken teaches the ability to make a determination based on a change from an initial temperature to an updated temperature.
On p. 11 of the Remarks, Applicant further asserts that McQuilken screens for an elevated temperature, but does not compare the subject’s actual initial temperature to the patient’s updated temperature to make the assessment.  Examiner disagrees.  McQuilken states that the temperature information may be obtained in real-time from the thermal images ([0025]) which have the ability to record thermal image video (a continuous measurement of temperature; [0055]), allowing for the analysis of frame-by-frame changes in skin temperatures ([0028]).  Thus the system of McQuilken is capable of gathering multiple temperature data at different points in time (i.e. initial and updated data), 
Regarding 103, Applicant argues that the claims are patentable because they incorporate features from their parent claims which were improperly rejected.  The rejections for the parent claims have been updated in light of the amended claim language.  Please see above for further explanation on how the rejections for the parent claims are not deficient.  For this reason, the 103 rejections are sustained.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.
Conclusion



























Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                         




/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686